DETAILED ACTION

1.	This Office action is responsive to the application filed 07/08/2021.  The Drawings are accepted by the Examiner.  Claims 1-20 are presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It appears “dice” should be changed to ---dies--- throughout the specification to be consistent with related application 16/555,856.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please use EFS-WEB eTD for processing the Terminal Disclaimer.
 
3.	Claim 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent no. 11,080,205.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the patent contains every element of claims 1-20 of the instant application and as such anticipates claim 1-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 

Application claim 1 and patent claim 1 both recite “detecting a request…to…address…”, “determining…number of access operations pertaining to the particular address using…recent counter corresponding to…recent period of time” and “assigning an access frequency classification…based on…the…number…”
Independent application claims 13 and 17 are likewise anticipated by independent patent claims 13 and 17, respectively.  The application dependent claim features are also found variously in the dependent patent claims.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. (US 2018/0101314) in view of Rao et al. (US 2019/0377494).
1. 	A method, comprising:  
2detecting a request for an access operation relating to a 
particular address of a 3component of a memory sub-system (corresponds to “a logical address of a write command”, see [0005] and throughout Tai);  
4determining, by a processing device, a first number of access operations pertaining 5to the particular address using at least one of a recent counter (“CPU 111 may further update the corresponding counter value Vc…according to the logical address of the write command”, see [0025] and throughout Tai) corresponding to a recent period of time (corresponds to “frequency”, see throughout Tai); and  
8assigning an access frequency classification to at least one of the particular address or 9the component of the memory sub-system based on the first number of access operations 10pertaining to the particular address (corresponds to “classification” of “hot” or “cold” data, see throughout Tai).

However, in the event the claimed “recent counter corresponding to a recent period of time” is not found to be taught by Tai, Rao is presented for such a teaching.
	Rao et al. is introduced as teaching a recency count associated with a logical block address (LBA) to be used in data classification as hot, warm or cold data (see [0009], [0011], [0035], [0063], [0064] and throughout Rao). 	
Because the data classification scheme of Rao provides a recency count used for data classification as hot or cold, it would have been obvious to use such a scheme to implement the data classification scheme of Tai.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
	Independent claims 13 and 17 define embodiments similar in scope to that of claim 1 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example, Tai and/or Rao discuss wear leveling, garbage collection and caching.  Applicant should note bloom filters are well known counting devices used in determine frequency of operations 



Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139